Citation Nr: 1716479	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from July 1966 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The February 2010 rating decision granted service connection for diabetes and denied service connection for hypertension, benign prostatic hypertrophy, and erectile dysfunction.  The Veteran appealed these denials in April 2010.  Thereafter, a June 2016 rating decision granted service connection for erectile dysfunction (rated as noncompensable) and entitlement to special monthly compensation based on loss of use of a creative organ, effective June 30, 2009.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in December 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for high blood pressure and an enlarged prostate.  See June 2009 claim.  He asserts that both disabilities are secondary to his service-connected diabetes, to include diabetes medication.  See September 2009 statement in support of claim; December 2016 Board hearing transcript at 5 & 10. 

The Veteran served in Vietnam from May 1968 to May 1969.  See PIES response from August 2009, within STRs, at 3.  He is therefore presumed to have been exposed to Agent Orange.  

The Veteran's June 1970 separation examination is negative for any heart, vascular, or genitourinary disability.  His blood pressure was 130/86.  Service treatment records, to include his report of medical history at separation, do not show treatment for hypertension or a genitourinary disability.  The Board notes, however, that he was treated for a penile wart, with no complication or sequelae.  

Hypertension

The Veteran has a current diagnosis of hypertension.  See January 2010 VA examination.  At the December 2016 Board hearing, the Veteran testified that he was first diagnosed with hypertension around 2005 or earlier.  See December 2016 Board hearing transcript at 3.  However, in his June 2009 application for VA compensation, he reported that it began in 1994.  The January 2010 VA examination report also cites the latter date.  In contrast, he was first diagnosed with diabetes in 2008.  See January 2010 VA examination; see also December 2016 Board hearing transcript at 4 (acknowledging that the diagnosis for hypertension predated the one for diabetes).

The January 2010 VA examiner opined that the Veteran's hypertension is less likely than not secondary to his diabetes, as the former predated the latter by approximately 14 years.  Regarding aggravation, the examiner stated it would be difficult to conclude that the Veteran's hypertension had been aggravated by his diabetes, since the Veteran remained on one blood pressure medication.  

The Veteran underwent a second VA examination in May 2016.  The VA examiner acknowledged the Veteran's assertion that the dose of his hypertension medication had increased since he had been diagnosed with diabetes, but noted that, 22 years after his hypertension diagnosis, he still only required one medication (Lisinopril 5mg) for adequate treatment.  The examiner added that the Veteran had not developed any known complications to support his claim of aggravation.

In January 2017, the Veteran submitted recent private treatment records.  Significantly, these records show that the dose for Lisinopril was increased from 10mg to 20mg in June 2016.  This evidence confirms the Veteran's assertion that the dose of his hypertension medication has increased.  The Board finds that it is not a far logical leap that an increase in dosage suggests an increase in symptomatology.  As such, the evidence seems to contradict the May 2016 VA examiner's assertion that there was no evidence to support the Veteran's claim of aggravation.  In view of this, the Board finds that the May 2016 VA opinion needs to be revisited as such information was not available to that VA clinician.  As such, the Board finds that a new VA opinion is necessary.  

Prostate

Private treatment records show a diagnosis of, and treatment for, benign prostatic hypertrophy (BPH).  See private treatment records received in September 2, 2009, and October 29, 2009.  The January 2010 VA examination shows a history of BPH, status post prostate reduction surgery.  At the December 2016 Board hearing, the Veteran testified that he had undergone prostate reduction surgery, followed by radiation treatment two years later.  The dates of these procedures are unclear.  The evidence, however, suggests that they took place between 2000 and 2008.  See January 2010 VA examination; December 2016 Board hearing transcript at 13.

The Veteran underwent a VA genitourinary examination in January 2010.  This examination, however, focused in the Veteran's erectile dysfunction.  Other than noting the Veteran's history of BPH and prostate reduction surgery, the examiner did consider the nature and etiology of the Veteran's BPH.

The Veteran believes that his prostate disability could be related to his service-connected diabetes or his diabetes medication.  At the December 2016 Board hearing, the Veteran's representative alluded to a scientific study showing a link between the Veteran's diabetes medication (Metformin) and enlarged prostate.  VA, however, has not received copy of this medical evidence.

Based on the above, the Board finds that VA should provide a VA examination for the claimed prostate disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

The Board notes that there is a six year gap in treatment records.  As already stated, VA received private treatment records in January 2017.  Prior to that, private treatment records were last received in January 2010.  In view of this, VA should take appropriate action towards obtaining any outstanding relevant records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his diabetes, hypertension, and prostate.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Ask the Veteran to submit copy of the scientific literature referenced in the December 2016 Board hearing, that purportedly shows a connection between his diabetes medication and his claimed prostate disability.

3.  After completing #1 and #2 and associating any evidence with the claims file, schedule the Veteran for VA examination(s) to determine the etiology of his hypertension and his claimed prostate disability.  Review of the claims file should be noted in the examiner's report(s).


The examiner should respond to the following:

For hypertension:

Is it at least as likely as not that his hypertension has been aggravated (permanently worsened beyond it natural progression) by his service-connected diabetes, to include diabetes medication?  Please consider and discuss private treatment records from 2016 that show an increase in the dose for Lisinopril from 10mg to 20mg, whereas earlier records show a dose of 5mg.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

For the claimed prostate disability:

(a)  Identify any prostate disorder present since the Veteran filed his claim in June 2009.

(b)  For each current prostate disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include presumed herbicide exposure during service in Vietnam?  Please note and discuss, as appropriate, the diagnosis of, and treatment for, benign prostatic hypertrophy (BPH) in his private treatment records.

(c)  If not, is any current prostate disability at least as likely as not proximately due to his service-connected diabetes mellitus, to include diabetes medication?  If not, then is it at least as likely as not that it has been aggravated (permanently worsened beyond it natural progression) by his service-connected diabetes, to include diabetes medication?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner(s) should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him, if any.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


